-     .
                                                                  R-258



                    T'%EA~ORNEY                   GENERAL
                                      TEXAS
                               AUSTIN    aa. -nsxatm
PRICE  DANIEL
ATTORNEYGENERAL

                                  April 10, 1947

    Hon. Alfred M. Clyde               Opinion   No. V-137
    District  Attorney
    Tarrant County                     Re:   Authority   of the Cornmis-
    Fort 'North, Texas                       sioners'   Court of Tarrant
                                             Gounty and the Comptrol-
                                             ler to contract    to com-
                                             pensate county employees
                                             for the collection    of de-
                                             linquent   taxes by a com-
                                             mission   based on such
                                             taxes collected    by such
                                             employees.
    Dear Sir:

                     Reference    is made to your communication        in
    which you request       an opinion    of this Department concern-
    ing the power of the Commissioners'            Court of Tarrant
    County and the State Comptroller           to employ persons,    as
    county employees,       to collect    delinquent    State and county
    taxes,    such county employees       to be compensated by a com-
    mission    based on such taxes as such employees may be in-
    strumental     in collecting     without   suit.    No commission is
    to be paid if it becomes necessary           to file    suit and fore-
    close   the tax lien.

                    Commissioners'   Courts have only such powers
   as are expressly    or by necessary     implication     given by
   the Constitution    and statutes    of this State.       Tex. Const.,
   Art. V, Sec. 18; Art. XI, Sec. 3; G.H. & S.A. Ry. Co. vs.
   Uvalde County, 167 S. W. 2d, 305; Mills           County vs. Lam-
   pasas County, 90 Yex. 603, 40 S.W. 403.            Such Court may
   contract    only in the manner and for the purposes          provided
   by statute.     20 C.J.S.,   Contracts,   p. 1006, Sec. 174.

                    The Legislature     has the sole power to pro-
   vide for collection       of delinquent     taxes and to fix com-
   pensation,for     such collection,      and Gommissioners'    Gourts
   derive   their power to contract        for such.colleotYon     exclu-
   sively   from statutes..      IWhite vs. McGill,    131 Tex. 231;
   114 s. I!. 2d 860; Easterwood vs. Henderson County, 62.
   S.W. 2d 65.      No legislative     authority    has been given to
   compensate county employees         on a percentage     basis for
   services    rendered   in collecting     delinquent    taxes.
Hon. Alfred      E:. Clyde   - Page 2      (V-137 1



                     The only authority        given Commissioners*
  Courts oonoerning         the employment of speoial         delinquent
  tax collectors       is contained       in Artiale    7335, Vernon’s
  Civil   Statutes,      enacted in 1923, in which Commission-
,811s’~ Courts are authorized           to “contract     with any oom-
  petent attorney        to enforce     or assist    in the enforoe-
  ment of the collection           of any delinquent      State and OOUP
  ty taxes for a per cent on the taxes,               penalty   and in-
  terest    actually     collected.”        It is provided    in Article.
  7335a, Vernon’s        Civil    Statutes,    enacted in 1930, that
  the compensation        under such contracts         shall not be more
‘than 15’$ of the amount collected,               and further   that such’
  contracts     must be approved,        both as to substance        and to
  form, by the Comptroller            and the Attorney      General.
 Those statutes        have been sustained         by the Courts.     Syl-
 van sanders Company vs. Scurry County, 77 S.W. 2a 709;
  Slitup v. Wise Gount,y, 96 Y. W. 2d 537; nasterwood                 vs.
 Henderson County, supra; Marguart vs. Harris County,
  117 S.W.2d 494.

                The authority    of Commissioners’    Courts
and the Comptroller     to employ persons    to colleot   delin-
quent state and county taxes is confined         to the stat-
utes above ‘mentioned,    by reason. of which such officers
are not authorized    to hire individuals,     as county em-
ployees,   to be compensated by a commission on taxes
colie&ed    by them without the nedessity      of suit tofore-
close tax liens.     Such employment may be made only by
contract   entered into by the Commissioners’        Court and
approved by the Comptroller       and the Attorney    General,
as provia,ea in Articles      7335 and 7335a, ,Vernon’s   Civil
Statutes.’

                 We are of the opinion    that the Commission-
ers’ Court of Tarrant County is not authorized         to hire
individuals,     as county employees,   to collect  delinquent
taxes on a commission basis;      either ~with or without    the
approval     of the Comptroller.

                                 SUMMARY
                 The Commissioners*   Court of Tarrant
        County is.not    authorized  to hire individ-
        uals,   as county employees,   to colleot    ae-
        linquent   taxes f,or a compensation    based on
        a per cent of such taxes collected        by such
        employees,   with or without the approval       of
Hon. Alfred Id.Clyde - Page 3   (V-137)


     the Comptroller.'Arts. 7335 and 7335a,
     Vernon's Civil,Statutes;White va. Mo-
     Gill, 131 Tex. 231, 114 9. Uy.26 800;
     Easterwood va. Henderson County, 62 S.W.
2d 65.
                           Yours very truly
                      ATTORNEYGENERAL OFTEXAs


                      BY

WrW:ar:wb                  Assisttint


                      APPRomD APRIL 10, 1947